Citation Nr: 1030024	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-26 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 
1984 to December 2005.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2007 rating 
decision by the Cleveland, Ohio Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran's claims file is now in 
the jurisdiction of the Waco, Texas RO.  In his June 2007 VA Form 
9, Substantive Appeal, the Veteran requested a Travel Board 
hearing; in September 2007, he withdrew the hearing request.  
This issue was previously before the Board in March 2009, when it 
was remanded for additional development.  In April 2010, the 
Board sought an advisory medical opinion from the Veterans Health 
Administration (VHA).  


FINDING OF FACT

Diabetes mellitus was not manifested in service or within a year 
following the Veteran's discharge from active duty, and the 
preponderance of the evidence is against a finding that the 
Veteran's diabetes mellitus is related to his service.  


CONCLUSION OF LAW

Service connection for diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist him 
in the development of his claim prior to its initial 
adjudication.  A September 2006 letter notified him of the 
evidence necessary to substantiate the claim, the evidence VA was 
responsible for providing, and the evidence he was responsible 
for providing.  The letter also informed him of disability rating 
and effective date criteria.  He has had ample opportunity to 
respond/supplement the record.  It is not alleged that notice in 
this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent 
postservice treatment records have been secured.  The RO arranged 
for VA examinations in February 2007 and June 2009.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.  

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence where appropriate and 
the analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the claim.  

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 U.S.C.A. § 3.303.  Certain chronic diseases (including 
diabetes mellitus) may be service connected on a presumptive 
basis if manifested to a compensable degree within a specified 
period of time postservice (one year for diabetes mellitus).  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

To substantiate a claim of service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Veteran's STRs include a September 2005 report showing an 
elevated serum glucose level.  An October 2005 report notes 
hyperlipidemia, newly diagnosed.  A December 2005 report shows 
that serum glucose was elevated.  

On March 2006 VA examination, it was noted that the Veteran was 
taking Zocor for hyperlipidemia.  Lab studies showed there was no 
glucose in the Veteran's urine and glucose was within normal 
limits.  

Postservice treatment records also include March (non-fasting) 
and April (fasting) 2006 serum glucose studies that were 
elevated; no diagnosis was provided.  An August 2006 report notes 
the Veteran's complaints of lightheadedness which were associated 
with his high blood pressure.  

On February 2007 VA examination, it was noted that the Veteran's 
claims file was not available for review.  The examiner noted 
that the Veteran has never been diagnosed with diabetes and was 
not on any diabetic medications.  Lab studies revealed serum 
glucose studies were elevated.  The examiner concluded that there 
was no evidence of diabetes by history or laboratory tests.  

In a May 2007 letter, Dr. J. M. W. (who identifies the Veteran as 
his patient), stated that he reviewed the Veteran's medical 
records and opined that "it is quite likely that he had diabetes 
while he was on active duty in the Navy."  In support of his 
opinion, Dr. J. M. W. cited the 2006 elevated serum glucose 
studies.  

In March 2009, the Board remanded this matter to secure any 
additional outstanding private treatment records relating to the 
Veteran's diabetes.  Such records reveal that in March 2007 the 
Veteran was given a diagnosis of diabetes mellitus, of "new 
onset."  Lab studies in March 2007 revealed elevated non-fasting 
serum glucose studies.  

On June 2009 VA examination (pursuant to the Board's remand), it 
was noted that the Veteran had diabetes diagnosed in March 2007, 
was symptomatic with polydipsia (chronic excessive thirst and 
fluid intake) and weight loss, and was started on Metformin.  The 
examiner noted the elevated serum glucose studies in 2006 and the 
Veteran's complaints of episodic lightheadedness, and opined that 
based on the lack of complaints/treatment for diabetes in the 
Veteran's STRs, and that diabetes was not actually diagnosed 
until March 2007, while dizziness symptoms could be construed as 
early diabetic symptoms, he was unable to determine without 
resorting to mere speculation whether diabetes was present, but 
undiagnosed in 2006.  

In April 2010, the Board sought a VHA advisory medical opinion as 
to whether the Veteran's diabetes is related to his 
service/complaints and findings therein.  In a response in June 
2010, a chief of endocrinology at a VA hospital indicated he 
reviewed the Veteran's claims file, and consulted medical 
treatise evidence, and opined that he "cannot support the 
assertion that, as likely as not, he had diabetes in the 
military."  He noted that there was a complaint of dizziness in 
2006, but there was no blood sugar available to confirm the 
symptoms may be diabetes related.  In addition, he stated that 
the glucose data until 2007 were consistent with normal glucose, 
even if toward the upper end of the normal range.  He also stated 
that the glucose levels were not sufficiently elevated [i.e., to 
be considered reflective of diabetes], and that nonspecific [for 
diabetes] symptoms (e.g., dizziness) did not correlate with 
glucose measurements, so as to support the criteria for a 
diagnosis of diabetes prior to March 2007.  This opinion reflects 
a familiarity with the entire evidentiary record, is accompanied 
by a detailed explanation of rationale that is lacking in the 
opinion of Dr. J.M.W. (stated in the May 2007 letter), and is 
stated in somewhat less speculative terms (i.e., essentially not 
as likely as not vs. "quite [emphasis added] likely".  
Therefore, the Board finds the June 2010 VHA opinion more 
probative than Dr. J.M.W.'s opinion regarding whether diabetes 
was present, but undiagnosed, in service.  Accordingly, based on 
the evidence of record, the Board finds that the Veteran's 
diabetes mellitus was not manifested in service or in the first 
postservice year.  Consequently, service connection for such 
disability on the basis that it became manifest in service and 
persisted, or on a presumptive basis (as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  

There are conflicting medical opinions in the matter of a nexus 
between the Veteran's diabetes and his service.  In evaluating 
medical opinions, the Board may place greater weight on one 
medical professional's opinion over another's depending on 
factors such as reasoning employed by the medical professionals, 
and whether or not and to what extent they review prior clinical 
records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

Dr. J. M. W.'s letter concluding that it is quite likely the 
Veteran had diabetes while he was on active duty has some 
probative value, as it cited to the 2006 elevated serum glucose 
studies.  However, the opinion does not identify the symptoms the 
Veteran was experiencing in association with the elevated glucose 
studies, and does not address the significance of the Veteran's 
other disabilities such as hypertension, as the underlying cause 
for symptoms.  Hence, the probative value of this opinion is 
limited.  

The June 2010 opinion by a VA chief of endocrinology (by virtue 
of his experience and responsibility a person eminently qualified 
to discuss the etiology of diabetes) that the Veteran did not 
have diabetes in service is accompanied by a more detailed 
explanation of rationale, points to clinical (examination) 
findings that support the examiner's conclusion (i.e., that while 
the Veteran had elevated glucose studies prior to the diagnosis 
of diabetes in 2007, they were consistent with normal glucose, 
i.e., the high end of normal values), and expresses a greater 
familiarity with historical data (by discussing the Veteran's 
symptoms and their correlation with his elevated glucose 
studies), and also notes that the Veteran was otherwise at risk 
for diabetes due to his hypertension, body habitus, 
hyperlipidemia, and family history (his father had diabetes).  

The Veteran's own statements relating his diabetes mellitus to 
service, and specifically arguing that his elevated glucose 
levels in service are evidence that the onset of his diabetes 
occurred in service, are not competent evidence, as he is a 
layperson, and the significance of certain diagnostic studies 
with respect to the diagnosis of a disease is a complex medical 
question.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (certain disabilities are not conditions capable of lay 
diagnosis).  Accordingly, the Board finds that the preponderance 
of the evidence is against a finding of a nexus between the 
Veteran's diabetes and his service, and specifically any 
complaints or findings noted therein.
In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against this claim.  
Accordingly, it must be denied.  


ORDER

Service connection for diabetes mellitus is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


